Citation Nr: 1748473	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  16-28 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for post-traumatic stress disorder.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James P. Coletta, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served in the Army from July 1984 to July 1986, from January 1988 to January 1989 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified before the undersigned during a November 2016 videoconference hearing.  A transcript of that hearing is of record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains an August 2016 VA opinion diagnosing the Veteran with bipolar I disorder with psychotic features (Bipolar Disorder) and determining that some of the symptoms that had contributed to his previous 100 percent rating for PTSD were in fact caused by this non service-connected condition.  The RO requested clarification on whether the Veteran's Bipolar Disorder was at least as likely as not secondary to, caused by, or aggravated by the Veteran's service connected PTSD, or to the Veteran's verified stressful event in service of working as an LPN.  The RO also asked the examiner to reconcile various diagnoses and symptoms from the Veteran's VA treatment records with the relatively mild symptoms recorded on the August 2016 VA examination. 

The examiner issued an August 2014 addendum opinion.  Regarding Bipolar Disorder she noted the Veteran's family history of mental health concerns and stated "Bipolar Disorder is a familial/genetic chronic illness.  The Bipolar I Disorder is not secondary, caused by or aggravated by the Veteran's service-connected PTSD or the Veteran's verified stressful event in service of working as an LPN." She provided no further explanation or support for this opinion.  This opinion also appears to contradict a statement from her original August 2017 opinion saying that the Veteran's Bipolar Disorder and PTSD both worsened when the Veteran was not taking his medication for Bipolar Disorder.  Regarding the other diagnoses and symptoms noted in the Veteran's VA treatment records she stated "[t]he Veteran's VA Treatment records past and present show various mental health diagnoses.  There is variability with clinicians."

The Board finds that the August 2014 opinion and addendum are inadequate, inasmuch as no rationale was offered to support the opinion that the Veteran's Bipolar Disorder was not related to his service or his service-connected PTSD.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board also finds that a claim of entitlement to a TDIU has been raised by the Veteran and is part and parcel of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation).  The Veteran stated at his November 2016 hearing that he last worked in 2001.  His vocational rehabilitation evaluation determined that he did not qualify for services as a combination of service-connected and non-service connected disabilities made training him unfeasible.  A VA examination is necessary to determine whether the Veteran's service-connected disabilities alone prevent him from securing or following a substantially gainful occupation.  Also, because the remanded issue of entitlement to an increased rating for PTSD will have an impact on the Veteran's TDIU claim, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183(1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  For these two reasons, the issue of entitlement to TDIU must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at VA treatment facilities since May 25, 2016.  The evidence obtained, if any, should be associated with the claims file.

2.  Send the Veteran proper notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an appropriate VA examination to determine the nature and extent of his PTSD, Bipolar Disorder, and any other potentially related acquired psychiatric disorder.  

The claims file should be made available for review.  

The examiner should offer an opinion as to whether the Veteran's Bipolar Disorder is at least as likely as not caused by or aggravated by the Veteran's service-connected PTSD, or to the Veteran's verified stressful event in service of working as an LPN.  This opinion should specifically discuss the August 2014 examiner's statement that both the Veteran's Bipolar Disorder and his PTSD worsened when he did not take his medication for Bipolar Disorder. 

All symptomatology that is part of the PTSD and, if found related, the bipolar disorder, should be identified and described.

A rationale for all requested opinions should be provided. 

4.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

